

114 SRES 424 ATS: Supporting the goals and ideals of Take Our Daughters And Sons To Work Day. 
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 424IN THE SENATE OF THE UNITED STATESApril 13, 2016Mr. Burr (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of Take Our Daughters And Sons To Work Day. 
	
 Whereas the Take Our Daughters To Work program was created in New York City as a response to research that showed that, by the 8th grade, many girls were dropping out of school, had low self-esteem, and lacked confidence;
 Whereas, in 2003, the name of the program was changed to Take Our Daughters And Sons To Work so that boys who face many of the same challenges as girls could also be involved in the program;
 Whereas, in 2016, the mission of the program, to develop innovative strategies that empower girls and boys to overcome societal barriers to reach their full potential, fully reflects the addition of boys;
 Whereas the Take Our Daughters And Sons To Work Foundation, a nonprofit organization, has grown to be one of the largest public awareness campaigns, with more than 39,000,000 participants annually in more than 3,000,000 organizations and workplaces representing each State;
 Whereas, in 2007, the Take Our Daughters To Work program transitioned to Elizabeth City, North Carolina, became known as the Take Our Daughters And Sons To Work Foundation, and received national recognition for its dedication to future generations;
 Whereas, every year, mayors, governors, and other private and public officials sign proclamations and lend support to Take Our Daughters And Sons To Work Day;
 Whereas the fame of the Take Our Daughters And Sons To Work program has spread overseas, with requests and inquiries being made from around the world on how to operate the program;
 Whereas 2016 marks the 23rd anniversary of the Take Our Daughters And Sons To Work program;
 Whereas Take Our Daughters And Sons to Work Day will be observed on Thursday, April 28, 2016; and
 Whereas, by offering opportunities for children to experience activities and events, Take Our Daughters And Sons To Work Day is intended to continue helping millions of girls and boys on an annual basis to examine their opportunities and strive to reach their fullest potential: Now, therefore, be it
	
 That the Senate— (1)recognizes the goals of introducing our daughters and sons to the workplace; and
 (2)commends all participants of Take Our Daughters And Sons To Work Day for the—
 (A)ongoing contributions that the participants make to education; and
 (B)vital role that the participants play in promoting and ensuring a brighter, stronger future for the United States.